EXAMINER'S AMENDMENT

1. 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amendments to the claims 
1. (Amended) A display comprising: 
 	a display panel;
 	a timing controller having a plurality of signal output terminals; and 
 	a plurality of source drivers coupled to the timing controller and the display panel, 
 	wherein the timing controller outputs a plurality of training packets to the source drivers, when the source drivers lock a clock of the timing controller based on the training packets, the timing controller outputs a first start signal packet, a plurality of control packets, a second start signal packet, and a plurality of color data packets in order to the source drivers, and the source drivers [respectively output a plurality of pixel voltages corresponding to the color data packets to] drive the display panel based on the color data packets and the [corresponding] control packets, the training packets, the control packets, and the color data packets being serially transmitted by a differential signal to the source drivers via the signal output terminals, the differential signal is outputted through a first signal output terminal and a second signal output terminal of the signal output terminals, the first start signal packet informs the source drivers of starting transmission of the control packets, the control packets set an operational mode or parameters of the source drivers, the second start signal packet informs providing to the display panel,
 	when the clock of the timing controller is not locked, each of the source drivers pulls down voltage levels of the corresponding first signal output terminal and the corresponding second signal output terminal to a predetermined voltage for a first period of time at the same time, and the predetermined voltage is lower than a threshold voltage,
 	wherein the predetermined voltage is a ground voltage, and each of the source drivers comprises:
 	a first switch, [a first end of the first switch being] coupled [to] between the first signal output terminal [, a second end of the first switch being coupled to] and the predetermined voltage, [a control end of the first switch] and receiving a lock signal; and
 	a second switch, [a first end of the second switch being] coupled [to] between the second signal output terminal [, a second end of the second switch being coupled to] and the predetermined voltage, [a control end of the second switch] and receiving the lock signal,
 	wherein the lock signal is enabled when the clock of the timing controller is not locked, and the lock signal is disabled when the clock of the timing controller is locked.

7. (Amended) The display as recited in claim [1] 6, wherein the second period of time is greater than or equal to 1500 times a packet time, and the packet time is a time period required for transmitting one of the training packets, the control packets, or the color data packets.

17. (Amended) An operating method of a display, the display comprising a timing controller and a plurality of source drivers, the operating method comprising: 

outputting a first start signal packet, a plurality of control packets, a second start signal packet, and a plurality of color data packets in order to the source drivers by using the timing controller [when the source drivers lock] in response to a clock of the timing controller being locked according to the training packets, wherein the first start signal packet informs the source drivers of starting transmission of the control packets, the control packets set an operational mode or parameters of the source drivers, the second start signal packet informs the source drivers of starting transmission of the color data packets, and the color data packets set [pixel] voltages [provided by the source drivers] providing to the display panel;
[respectively outputting a plurality of pixel voltages corresponding to the color data packets] driving the display panel according to the color data packets and the control packets by using the source drivers, wherein the training packets, the control packets, and the color data packets are serially transmitted by a differential signal to the source drivers, and the differential signal is outputted through a first signal output terminal and a second signal output terminal; and  
[when] in response to the clock of the timing controller [is] not being locked, each of the source drivers pulls down voltage levels of the corresponding first signal output terminal and the corresponding second signal output terminal to a predetermined voltage for a first period of time at the same time, and the predetermined voltage is lower than a threshold voltage, wherein the predetermined voltage is a ground voltage.
Note:  The amendments to claims 1, 7 and 17 employing proper amendment markings (i.e., brackets and underlining) are made relative to the ‘398 patent original claims 1, 7 and 17, and not relative to the prior amendment, as shown above, for compliant with 37 CFR 1.173(b)(2), (d) and (g) for placing the application in condition for allowance with this Office action.  See MPEP § 1453.

Response to Amendment
2. 	Applicant’s amendment filed on April 9, 2021 (the “April 2021 Amendment”) in response to the Office action mailed on January 11, 2021 (the “prior Office action”) fails to comply with the requirements of 37 CFR 1.173 applied to amendments in the reissue application of the U.S. Patent No. 9,076,398 B2 (the ‘398 patent).  Particularly, the proposed amendments to the claims 1, 7 and 17 do not comply with 37 CFR 1.173(b)(2), (d) and (g) because the proper amendment markings (i.e., brackets and underlining, and no strikethrough) for showing changes to the ‘398 patent claims 1, 7 and 17 are not being made relative to the ‘398 patent original claims 1, 7 and 17 but are made relative to the prior amendments to the claims 1, 7 and 17 submitted with the amendment filed on November 18, 2020.  
3. 	For the purpose of this Office action, the Amendments to the claims, see pages 2-7 of the April 2021 Amendment, have been entered.  The ‘398 patent original claims 1, 7, and 17 have been amended by the Examiner’s amendment as shown above, claims 2-6, 8-16, and 18-20 are original, and new claims 21 and 22 have been canceled.  Thus, claims 1-20 are pending, and are considered in this Office action.  Of which, Claims 1 and 17 are two independent claims.

Response to Arguments
4. 	Applicant’s arguments, see pages 8-9 of the April 2021 Amendment, with respect to the rejection of claims 17-20 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hong (US Pat. No. 8,330,699) have been fully considered and are persuasive.  The rejection of claims 17-20 has been withdrawn due to the amendments to the claims.
Allowable Subject Matter
5. 	Claims 1-20 are allowed.
6. 	The following is an examiner’s statement of reasons for allowance: 
	The present invention is directed to a display and its operating method.  The display includes a display panel 130, a timing controller 210, and a plurality of source drivers 220; wherein, the source drivers are coupled to the timing controller and the display panel, see Abstract, and Fig. 6. Particularly,
	Regarding independent claim 1, which identifies, inter alia, uniquely distinct limitations of:  The timing controller (210) outputs a plurality of training packets (TRP) to the source drivers (220), when the source drivers lock a clock of the timing controller based on the training packets, the timing controller outputs a first start signal packet (SP1), a plurality of control packets (CLP), a second start signal packet (SP2), and a plurality of color data packets (DAP) in order to the source drivers, wherein the first start signal packet informs the source drivers of starting transmission of the control packets, the control packets set an operational mode or parameters of the source drivers, the second start signal packet informs the source drivers of starting transmission of the color data packets, wherein the training packets, the control packets, and the color data packets being serially transmitted by a differential signal to the source drivers via the signal output terminals (or a first signal output terminal Oa and a second signal output terminal Ob), see claims 1 or 17, and Figs. 2 and 6-9.
 	Regarding independent claim 17, which identifies, inter alia, uniquely distinct limitations of:  outputting a first start signal packet, a plurality of control packets, a second start signal packet, and a plurality of color data packets in order to the source drivers by using the timing controller in response to a clock of the timing controller being locked according to the training packets; driving the display panel according to the color data packets and the control packets by using the source drivers, wherein the training packets, the control packets, and the color data packets are serially transmitted by a differential signal to the source drivers, and the differential signal is outputted through a first signal output terminal and a second signal output terminal; and in response to the clock of the timing controller not being locked, each of the source drivers pulls down voltage levels of the corresponding first signal output terminal and the corresponding second signal output terminal to a predetermined voltage for a first period of time at the same time, and the predetermined voltage is lower than a threshold voltage, wherein the predetermined voltage is a ground voltage.
	Whereas, the prior art references:
 	● Yuan (US Pat. No. 9,053,673) discloses a display system and a method capable of enhancing system reliability and reducing bus width, id. at Abstract.  The display system includes a display panel, a timing controller (TCON) 110, and a plurality of source drivers 120 (e.g., 120a-120d) coupled to the timing controller 110 by data channels 130 and an auxiliary status channel (ASC) 132, id. at Fig. 1 and col. 2:28-39.  Wherein, the timing controller 110 transmits display data packets comprising a clock recovery and symbol locking packet LTP1 401, a symbol boundary checking packet LTP2 403, a first vertical blanking (VB) packet 405, a first frame data 407, a second VB packet 409, and a second frame data 411 to source drivers 120 via data channels 130 and the source drivers 120 transmit data including symbol lock status and error reports to the timing controller 110 via ASC 132, and data channels 130 are DC-coupled differential pairs with double termination, id. at Figs. 4-7, col. 2:44-48, col. 5:3-22, and col. 6:8-51.
 	● Lim (US Pat. No. 8,878,792) discloses a display device and a method of transmitting data and a clock signal at high speed without a clock signal line by employing a clock embedding technology, id. at Fig. 1, and col. 1:45-48.  The display device 1000 includes a timing controller 1100, a plurality of source drivers 1200 and a display panel 1300, id. at Fig. 1.  The timing controller 1100 transmits image data or control data and a clock signal through clock embedded data channels CEDC to the source drivers 1200.  In a training mode, the timing controller 1100 transmits a clock training signal through the clock embedded data channels CEDC to the source drivers 1200 so that a clock and data recovery (CDR) circuit included in each source driver 1200 may be locked based on the clock training signal; and in a display data mode, the timing controller 1100 transmits data bits and a clock code periodically inserted into the data bits through clock embedded data channels CEDC to the source drivers 1200; wherein, the clock embedded data channels CEDC is coupled between the timing controller 1100 and the source drivers 1200 in a point-to-point topology, id. at Fig. 1, and col. 6:8-25.
 	● Hong (US Pat. No. 8,330,699) teaches a liquid crystal display and a method of driving the same.  The liquid crystal display includes a timing controller TCON, N source drive integrated circuits (ICs) SDICs, a lock check lines that connects a first source drive IC of the N source drive ICs to the timing controller TCON and cascade-connects the N source drive ICs to one another, a feedback check line that connects a last source drive IC of the N source drive ICs to the timing controller, id. at Fig. 1, and Abstract.  Wherein, the timing controller TCON serially and successively transfers a preamble signal comprising a plurality of a high logic level bits and a plurality of a low logic level bits to each of the N source drive ICs through each of the N pairs of data bus lines, and transfers a lock signal indicating that a phase of an internal clock pulse output from each of the N source drive ICs is locked to the first source drive IC through the lock check line, and receives a feedback signal of the lock signal from the last source drive IC through the feedback lock check line, id. at col. 2:8-17.
 	● Lin (US Pat. No. 7,705,841) teaches a display system and method of embeddedly transmitting data signals, control signal, clock signals and setting signals via an embedded-all in data lines differential signaling (EDDS) interface, id. at col. 2:37-40.  The display system 30 includes an LCD panel 32, a timing controller 34, a plurality of gate drivers 36, a plurality of source drivers CD1-CDn, and an EDDS interface 38 comprising a plurality of data differential pairs, id. at Figs. 3 and 4, and col. 3:41-47.  The timing controller 34 generates data signals corresponding to images to be displayed by the LCD panel 32, setting signals for setting the pin voltage levels of the source drivers CD1-CDn, together with a clock signal and control signals for driving the LCD panel 32; the EDDS interface 38 operates on a differential and point-to-point basis; wherein, the clock signal, the setting signals, the control signals and the data signals are embedded and transmitted from the timing controller 34 to each source driver via two corresponding data differential pairs DDP+/-1 and DDP+/-2 of the EDDS interface 38; and wherein, each of the source drivers CD1-CDn includes a receiver/decoder 35 coupled to two corresponding differential pairs DDP+/-1 and DDP+/-2 of the EDDS interface 38, and each receiver/decoder 35 can decode the received embeddedly transmitted signals sent from the timing controller 34, thereby generating corresponding clock signal, setting signals, control signals and data signals for the corresponding source driver, id. at col. 3:47-64.  In the actual operation, even though each receiver/decoder 35 is coupled to two corresponding differential pairs DDP+/-1 and DDP+/-2, the receiver/decoder 35 receive and decode the embedded signals from two differential pairs for outputting driving signals to the LCD panel 32 based on the decoded signals so that no extra signal lines for transmitting the clock signal, the setting signals and the control signals are required, id. at col. 3:64 to col. 4:9.
 	However, the prior art references of Yuan, Lim, Hong, and Lin, either singularly or in combination, fails to teach or suggest at least a first start signal packet, a second start signal packet, and a differential signal as defined by the above-identified underlined limitations of the claimed inventions.
 	Regarding claims 2-16 and 18-20, each depends, directly or indirectly, from its base claim 1 or 17, and is allowable at least by the reasons noted above due to its dependency.

Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Henry Tran whose telephone number is 571-272-7760.  The Examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, SPE Andrew J. Fischer, can be reached on 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/HENRY N TRAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        May 4, 2021      












                                                                                                                                                                                          
                                                                                                                                                                                                 Conferees:

/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992